DETAILED ACTION
Response to Amendment
In the amendment dated 2/7/22, the following has occurred: Claims 1-5 and 8-12 have been amended.
Claims 1-13 are pending.  This communication is a Final Rejection in response to the "Amendment" and "Remarks" filed on 2/7/22.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/13/21 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 102
Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Swager et al., US 20120116094 (hereinafter, Swager).
As to Claim 1:
	Swager discloses a graphene compound comprising a structure represented by a general formula (G0)

    PNG
    media_image1.png
    192
    240
    media_image1.png
    Greyscale

Wherein:
G layer represents a graphene layer, and
One of R1 and R2 represents a chain group comprising an ether bond or an ester bond, and the other of R1 and R2 represents the chain group or a hydrogen atom (Fig. 10, [0030, 0064, 0140] – R1 = H and R2 is shown in formula (III)), and
each of the first chain group and the second chain group has an alkoxy group at an end (see “substituents include… alkoxy…”, [0118]; “… replacement of one or more of the hydrogen atoms… alkoxy…”, [0127]).
As to Claim 2:
	Swager discloses one of R1 and R2 represents a group represented by a general formula (R-1) and the other of R1 and the other of R1 and R2 represents a group represented by the general formula (R-1) or a hydrogen atom,

    PNG
    media_image2.png
    106
    239
    media_image2.png
    Greyscale


A1 represents an alkoxy group (see “substituents include… alkoxy…”, [0118]; “… replacement of one or more of the hydrogen atoms… alkoxy…”, [0127] – thus, the hydrogen of A1 can be replaced with an alkoxy).
Claim Rejections - 35 USC § 103
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Swager et al., US 20120116094 (hereinafter, Swager).
	Swager discloses one of R1 and R2 represents a group represented by a general formula (R-1) and the other of R1 and the other of R1 and R2 represents a group represented by the general formula (R-1) or a hydrogen atom,

    PNG
    media_image2.png
    106
    239
    media_image2.png
    Greyscale

δ1 and δ2 each independently represent a substituted or unsubstituted alkylene group, n presents an integer greater than or equal to 1 and less than or equal to 20, and
A1 represents an alkoxy group (see “substituents include… alkoxy…”, [0118]; “… replacement of one or more of the hydrogen atoms… alkoxy…”, [0127] – thus, the hydrogen of A1 can be replaced with an alkoxy).
	In the alternative, Swager does not disclose the exact R-1 formula.  Swager does disclose that R9, R10, and R11 can be the same or different and they can comprise several single or double bond having oxygen group as well [0064].  Swager in this case readily envisioned the claimed formula as to increase the functional group density and improve the properties and compatibilities of the composition in different application [0046, 0075, 0077].
.
Claims 6-9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Swager et al., US 20120116094 (hereinafter, Swager), as applied to claim 1 above, and further in view of Yu et al., US 20150311569 (hereinafter, Yu).
As to Claim 6:
Swager discloses the graphene oxide composition can be used in different part of the battery and power storage, but does not disclose an electrolyte comprising the graphene oxide.
In the same field of endeavor, Yu also discloses a graphene oxide used for a battery (Abstract) similar to that of Swager.  Yu further discloses that the electrolyte comprising the graphene oxide can be a gel (solid-like) electrolyte [0025] that further comprises lithium salt [0065].
It would have been obvious to a person skilled in the art at the time of the invention to incorporate an electrolyte as taught by Yu having the graphene oxide of Swager as to improve the conductivity and safety of the battery [0015, 0019, 0059, 0067].
As to Claim 7:
	Swager discloses a power storage device (battery) comprising:
	The graphene compound according to claim 1;
A positive electrode [0070]; and
	A negative electrode [0070].
	However, Swager does not disclose an exterior body or current collector.
Yu further discloses that the battery having an anode and cathode having current collector [0056, 0061] and that the electrolyte comprises a graphene oxide [0025, 0065].

As to Claim 8:
	Swager discloses a power storage device (battery) comprising:
	A positive electrode active material [0070];
	A negative electrode active material [0070], and
	a graphene compound comprising a structure represented by a general formula (G0)

    PNG
    media_image1.png
    192
    240
    media_image1.png
    Greyscale

Wherein:
G layer represents a graphene layer, and
One of R1 and R2 represents a chain group comprising an ether bond or an ester bond, and the other of R1 and R2 represents the chain group or a hydrogen atom (Fig. 10, [0030, 0064, 0140] – R1 = H and R2 is shown in formula (III)), and
each of the first chain group and the second chain group has an alkoxy group at an end (see “substituents include… alkoxy…”, [0118]; “… replacement of one or more of the hydrogen atoms… alkoxy…”, [0127]).
	However, Swager does not disclose the electrode layer or an electrolyte.
Yu further discloses that the battery having an anode and cathode having a layer shape [0024] and that the electrolyte comprises a graphene oxide [0025, 0065].

As to Claim 9:
	Swager discloses one of R1 and R2 represents a group represented by a general formula (R-1) and the other of R1 and the other of R1 and R2 represents a group represented by the general formula (R-1) or a hydrogen atom,

    PNG
    media_image2.png
    106
    239
    media_image2.png
    Greyscale

δ1 and δ2 each independently represent a substituted or unsubstituted alkylene group, n presents an integer greater than or equal to 1 and less than or equal to 20, and
A1 represents an alkoxy group (see “substituents include… alkoxy…”, [0118]; “… replacement of one or more of the hydrogen atoms… alkoxy…”, [0127] – thus, the hydrogen of A1 can be replaced with an alkoxy).


	Swager does not disclose a separator.
	Yu further discloses that the electrolyte is an electrolyte layer between an anode layer and a cathode layer [0024].  The electrolyte layer functions as a separator.
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application as to incorporate an electrolyte layer of Yu as a separator as to separate the anode and the cathode and form a functional battery.

Response to Arguments
Applicant's arguments filed 2/7/2022 have been fully considered but they are not persuasive. 
Applicant’s first contention is that Swager does not disclose R1 and R2 has an alkoxy group at an end.  However, as noted above, the end group such as hydrogen or the dimethylamino (Claim 8) of the R’s group can be replaced with alkoxy (see “substituents include… alkoxy…”, [0118]; “… replacement of one or more of the hydrogen atoms… alkoxy…”, [0127]).  Thus, Swager does clearly anticipate the claim by having alkoxy group instead of or hydrogen group or other end group.
Applicant’s second contention is that applicant amended the language of the claims as to say that the first group R1 and the second group R2 do not necessarily share the same group.  However, the current language of the claims do not exclude R1 and R2 as having the same group.  However, even if the claim language is amended as to say that R1 and R2 are different chain groups, if would have been obvious to a person skilled in the art before the effective date of the instant application to incorporate different chain group for R1 and R2 as Swager does disclose that the R1, R2, R3 can be the same or different [0048, 0049, 0060, 0064, 0065].
Thus, for the reasons above, applicant's arguments have been fully considered but they are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242. The examiner can normally be reached Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/               Primary Examiner, Art Unit 1723